DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone on January 6, 2022
The application has been amended as follows: 

10.	(Currently Amended) A shift register unit, configured to generate a first gate drive signal and a second gate drive signal, the shift register unit comprising:
a first control circuit, configured to control a potential of a first node,
a second control circuit, configured to control a potential of a second node,
a first output circuit, configured to generate [[a]] the first gate drive signal based on a first voltage signal provided by a first voltage terminal under the control of the potentials of the first and second nodes, and output the first gate drive signal through a first gate drive signal output terminal, wherein the first voltage signal provided by the first voltage terminal is a high level signal, and

the first output circuit comprising:
a first output transistor, comprising a control electrode electrically connected to the first node, a first electrode electrically connected to the first voltage terminal, and a second electrode electrically connected to the first gate drive signal output terminal,
a first output pull-down transistor, comprising a control electrode electrically connected to the second control node, a first electrode electrically connected to the first gate drive signal output terminal, and a second electrode electrically connected to a first clock signal terminal, and
an output pull-down capacitor, comprising a first terminal electrically connected to the second node, and a second terminal electrically connected to the first gate drive signal output terminal;
wherein the second output circuit further comprises a second output pull-down transistor having its gate electrode electrically connected to the control node.

12.	(Currently amended) The shift register unit according to claim 10, wherein the second output circuit comprises:
a second output transistor, comprising a first electrode electrically connected to the second voltage terminal, and a second electrode electrically connected to the and
wherein the second output pull-down transistor is configured to output the second gate drive signal to the second gate drive signal output terminal.
30.       (Currently Amended) A display device, comprising:
the pixel circuit according to claim 22

32. (New) A display device, comprising:
            the gate driving circuit according to claim 18.

Allowable Subject Matter
Claims 10-18, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a shift register of a display device that configured to generate a first gate drive signal and second gate drive signal to a pixel circuit of the display device.
 The sole independent claim identifies, inter alia, the uniquely distinct features, 

a first output circuit, configured to generate the first gate drive signal based on a first voltage signal provided by a first voltage terminal under the control of the potentials of the first and second nodes, and output the first gate drive signal through a first gate 
a second output circuit, configured to generate a second gate drive signal based on a second voltage signal provided by a second voltage terminal under the control of a potential of a control node, and output the second gate drive signal through a second gate drive signal output terminal, 
the first output circuit comprising:
a first output transistor, comprising a control electrode electrically connected to the first node, a first electrode electrically connected to the first voltage terminal, and a second electrode electrically connected to the first gate drive signal output terminal,
a first output pull-down transistor, comprising a control electrode electrically connected to the second control node, a first electrode electrically connected to the first gate drive signal output terminal, and a second electrode electrically connected to a first clock signal terminal, and
an output pull-down capacitor, comprising a first terminal electrically connected to the second node, and a second terminal electrically connected to the first gate drive signal output terminal;
wherein the second output circuit further comprises a second output pull-down transistor having its gate electrode electrically connected to the control node.




The closest prior arts of:
Wu (US 2014/0093028) discloses a shift register in Fig. 20, having a first output circuit (331) and second output circuit (332) to generate a first output (OUT(n)) and second output (CA(n)
Kim (US 2018/0350891) discloses OLED display having a pixel circuit in Fig. 1 comprises a light emitting device (OLED) and pixel circuit having a driving TFT (T1) and compensation control circuit (T3).
 Zhang (US 20018/0308427) a driving method for a pixel circuit of a display in Fig. 4 having a control electrode of the reset transistor connects to the reset control terminal.
However, either in singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ma (U.S. Patent No. 10,332,444 discloses a shift register in Figs. 1 and 2 having first input circuit (11), second input circuit (13), a first output circuit (12) and second output module (14) (col 5, line 10 –col. 6, line 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692